DISMISS and Opinion Filed December 19, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-01205-CV

  BOSS EXOTICS, LLC AND RODNEY JAMES MCGAFFEY, Appellants
                            V.
                 MAURICIO ESTRADA, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-22-01740

                       MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Nowell, and Justice Smith
                            Opinion by Justice Smith
      Appellants have filed a motion for voluntary dismissal of this appeal. See

TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE


221205F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BOSS EXOTICS, LLC AND                       On Appeal from the 95th District
RODNEY JAMES MCGAFFEY,                      Court, Dallas County, Texas
Appellants                                  Trial Court Cause No. DC-22-01740.
                                            Opinion delivered by Justice Smith,
No. 05-22-01205-CV         V.               Chief Justice Burns and Justice
                                            Nowell participating.
MAURICIO ESTRADA, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Mauricio Estrada recover his costs, if any, of this
appeal from appellants Boss Exotics, LLC and Rodney James McGaffey.


Judgment entered December 19, 2022.




                                      –2–